Citation Nr: 1631345	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected anxiety disorder prior to February 14, 2011 and in excess of 30 percent beginning on February 14, 2011.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing was held before the Board in April 2014.  A transcript is of record.

The Board issued a decision in September 2014 which denied a rating in excess of 10 percent for the period prior to February 14, 2011 and granted a 30 percent disability rating beginning on February 14, 2011.  The November 2014 rating decision implemented these findings.  The Veteran then appealed the Board's September 2014 to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court issued an order granting a joint motion for remand (JMR).  The JMR vacated and remanded the Board's denial of the Veteran's entitlement to an initial rating in excess of 10 percent for service-connected anxiety disorder prior to February 14, 2011 and an evaluation in excess of 30 percent for the period from February 14, 2011.  The Court did not disturb the favorable 30 percent disability evaluation for the period from February 14, 2011.  




	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  For the entire period at issue, the Veteran's anxiety symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment and thinking but did not result in total occupational and social impairment.

2.  The Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation during any time subject to this appeal.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not greater, have been met for the entire period at issue.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See January 2009 VA correspondence and the April 2014 Board hearing transcript.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.


Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

A VA examination was performed in July 2009.  At the time of the examination, the Veteran had been married to his current wife for 21 years and they have a son together.  The Veteran provided childcare for his son during the day while his wife was at work.  His wife feels the Veteran gets upset over minor things and is compulsive about how dishes are to be washed or the dishwasher is loaded.  While their marriage has some conflict, he generally reported feeling close to his wife and son and loves them.  Socially, the Veteran reported spending time with people where he swims on a daily basis as well as enjoying the computer.  He also stated he is learning to play the mandolin.  Additionally, there was an episode of hospitalization in April 2009, following a conflict with his wife.  The Veteran drank alcohol, took his medication and apparently blacked out.  He was taken to the hospital but denied suicidality and was released.  However, the Veteran refused to leave the hospital, claiming they were not helping him, and had to be escorted out of the hospital by the police.

Regarding employment, the Veteran last worked in June 2008.  He described two incidents that happened at his employment.  In one situation, an employee pushed him from behind causing him to go on short-term disability to cope with the incident.  The Veteran also expressed concern over whether he was being retaliated against at work following the shoving incident because he had an informal discipline taken for apparently not completing his work after the incident.  Notably, in another situation, the Veteran was at a company picnic with a play fight with squirt guns when he was squirted in the face.  In response, he picked up a knife in a defensive position.  

The Veteran further described difficulties going places outside of his home where strangers are due to his significant anxiety.  For instance, there have been times where he has refused to go to his sister-in-law's home due to strangers.  He reported sleep difficulties and hypervigilance.  No hallucinations, delusions or preoccupations were documented and he is able to complete his activities of daily living, including dressing himself and completing his own hygiene.

The Veteran reported that "life is unhappy" in a February 2011 VA treatment notation.  His wife reported the Veteran had become active with online chat groups and social networks in which she believes is excessive but he becomes withdrawn when he stayed off the social network sites.  Moreover, the Veteran acknowledged becoming more verbally angry recently which he believes is due to his medications.  He reported no delusions or unusual thoughts but did indicate he originally had suicidal ideations but denied any plan, means or intent.  He later indicated he did not have suicidal ideations.

An April 2011 treatment notation documents a voicemail from the Veteran's wife indicating the Veteran was threatening suicide and asking her if she "knew what a murder suicide is" followed by exhibiting "physical aggression".  She indicated she did not want to call the police but that the Veteran's moods are out of control and he had been saying inappropriate things around their son.

The record documents the Veteran's suicide attempt in April 2011.   Specifically, the Veteran was hospitalized following an intentional overdose on prescribed medication resulting from a persistent marital conflict.  He presented with symptoms of depression and anxiety as well as suicidal ideation.  Noticeable improvements were documented at the time of discharge, including smiling and appearing calm and comfortable.  He was served with a restraining order from his wife of 23 years during his hospital stay in which he viewed as "an opportunity" and a "good thing".  The Veteran indicated he and his wife had been having difficulties for years.  The record further reflects the Veteran was counseled on suicide prevention prior to his discharge.

In another April 2011 treatment notation the Veteran reported a history of panic attacks, agoraphobia, social isolation, nightmares, hypervigilance and intrusive thoughts.

A VA examination was performed in May 2011.  The examination report describes a long history of marital difficulties ending with a separation since the Veteran's psychiatric hospitalization after a suicide attempt by overdosing on psychoactive medications in April 2011.  The police were called to the home after the Veteran broke a chair and threw a computer.  The police tased the Veteran after failing to cooperate and the Veteran's wife served him with a restraining order.  He denied hallucinations and delusions at the examination and indicated he could not recall much of the events leading to his recent hospitalization.  However, he complained about sleeping poorly and feeling anxious, with tension throughout the day.  

The Veteran further reported to the examiner that he had to leave his job because he could not "handle it".  Specifically, he could not handle "some of the people around me".  He reported problems with his boss both in his most recent employment as well as his prior employment situations.  

The Veteran's representative described a history of suicidal ideations and legal incidences involving the authorities for the Veteran in the April 2014 hearing.  In particular, as previously addressed, the Veteran had a domestic dispute involving the police and ending up with the Veteran being tased and involuntarily admitted to the psychiatric ward in April 2011.  Additionally, the Veteran testified his last employment was in June 2008 in which he went on medical leave because of his anxiety.  He described hypervigilance and difficulties in crowds, requiring him to keep moving, as well as difficulties with his employment and his family life.  Further, the Veteran indicated he gets sleep every night but he wakes up and cannot keep his head from thinking about recent events.  Socially, the Veteran reported being divorced and having no girlfriend.  He has one son who spends half his time with the Veteran on a supervised visitation regime.  They get along great, playing computer games or going to museums.  He also gets along with his siblings but not their spouses.  He also has some friends but indicated he does not make new friends causally.  He has trouble going out socially in crowds or going to the movies if someone is sitting behind him.  

Additionally, the Veteran submitted an affidavit in December 2015, which recounts much of the previously discussed evidence of record. In particular, he describes experiencing problems with attending social events, parties and gatherings and cannot be in small houses with a lot of people because it causes panic attacks, chest pains and a racing heart.  Isolation as much as possible is necessary to prevent his anxiety from getting out of control.  The Veteran sees a psychiatrist every three months for treatment but stopped attending group therapy because he did not feel it was beneficial for others in the group classes due to the severity of his anxiety.  Moreover, the Veteran required hospitalization in April 2011 for about five days to detoxify from alcohol and treat his suicidal ideations.  The Veteran also described distant relationships with others due to his panic attacks and problems getting along with others.  Difficulties with focusing and concentration along with hypervigilance also require the Veteran to isolate himself in order to better focus or concentrate.  The Veteran also reported he cannot work due to the stressful environment and his need for accommodations such as extra breaks to control his anxiety and an inability to get along with others.

A psychological evaluation completed by Dr. D.M., Ph.D. dated March 2016 reports the Veteran suffers from difficulties trusting others, avoidance of stimuli that remind him of the in-service attack, hypervigilance, exaggerated startle response, difficulties concentration, nightmares and insomnia.  He also sufferers from depressed mood, irritability, suicidality, loss of interest, loss of energy, loss of motivation, short-term memory loss, insomnia, concentration difficulties and irritability.  Further, Dr. D.M. opined the Veteran's anxiety disorder has significantly impaired his occupational and social functioning in most areas including work, family relations, judgment, thinking and mood, as evidence in part by the loss of his job and the dissolution of his marriage.  The doctor supports his opinion by referencing the Veteran's behaviors and past actions as described above.  

As to the Veteran's current functioning, he reported to Dr. D.M. that he remains unemployed but is taking classes at a local college.  He had to withdraw from one class when he experienced a flashback in the classroom.  He also reported difficulty concentrating and was not doing well academically.  Difficulties driving due to anxiety and not being able to drive on highways were also reported.  He has a few friends and socializes minimally but otherwise spends most of his free time at home, alone, on the internet to avoid conflicts with others.

Dr. D.M. described the Veteran's psychological deterioration as beginning in 2008, which was when he was terminated from his job due to his symptoms.  This was followed by an incident in 2009 where he blacked out following taking his medications and alcohol.  Dr. D.M. characterized this as a suicide attempt.  Although he found a job in 2010 he was terminated two weeks later due to his psychological symptoms.  Another suicide attempt occurred in 2011 that was followed by separation from his wife.

The Veteran also attended a VA mental health group counseling in May 2011.  The Veteran reported trouble with falling asleep and staying asleep throughout the night as well as depression but his depression score was low at the time.  The Veteran reported being served with divorce papers from his wife at this time, but that action was anticipated.  

The March 2016 report from Dr. D.M., along with the medical evidence of record for the period at issue, depicts an individual suffering from occupational and social impairment with deficiencies in most areas.  The combination of the Veteran not being able to handle employment, along with his legal troubles, including a domestic dispute resulting in a restraining order and divorce as well as one possible suicide attempt followed by the involuntary hospitalization for a clear suicide attempt all support a finding that the Veteran's employment and social life are significantly impaired due to his service-connected anxiety.  Of particular note is the Veteran's reaction to the water gun fight at his company picnic.  His response of grabbing a knife in defense to water being squirted in his face represents social impairment caused by his anxiety symptoms.

Moreover, evidence from this period at issue documents the Veteran suffers from depressed mood, irritability, suicidality, loss of interest, loss of energy, loss of motivation, short-term memory loss, insomnia, concentration difficulties and irritability.  Additionally, his social activities are restricted due to his inability to be in groups of people or crowds along with problems getting along with others.  He tends to be isolated.  As such, the medical evidence of record supports a 70 percent disability evaluation for this period.

However, for the period at issue, the medical evidence of record does not support a 100 percent evaluation.  There is simply no evidence of total social impairment.  Prior to his April 2011 suicide attempt, the Veteran was married and was the primary care-taker of the couple's son.  Following the suicide attempt and restraining order, the Veteran did obtain a divorce but reported spending as much time as he is allowed by court order with his son.  More importantly, the Veteran described participating in activities such as visiting museums with his son.  He also reported remaining in contact his siblings, albeit not their spouses.  Dr. D.M. also described the Veteran having a few friends with minimal socialization.  Taken together, the totality of the evidence from the entire period of issue does not depict a complete social impairment.  A 100 percent disability rating is not warranted.

TDIU

The Veteran submitted a VA Form 21-8940, an application for increased compensation based on unemployability, which was dated May 2011.  The Board considers the submission to be a claim for TDIU.  In these circumstances, the Court has determined that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability; it is part of the claim for benefits for the underlying disability." Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Consequently, a separate formal claim for TDIU is unnecessary in the context of an appeal from an initial rating, and on the facts we have here, the Board finds that a claim for TDIU is raised by the record.

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2015). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Following the increased rating for the Veteran's service-connected anxiety disorder, the Veteran has a service-connected disability ratable at 70 percent for the entire period at issue.  He does not have any additional service-connected disabilities.  Thus, referral to the Director of Compensation Service is not necessary for TDIU to be granted in the first instance.  38 C.F.R. §4.16(a)(2015).

A May 2011 VA Form 21-8940, an Application for Increased Compensation Based on Unemployability indicates the Veteran last worked full-time in June 2008 as a technology engineer.  He indicated he had to leave the employment due to his disability.  Further, the Veteran reported completing two years of college, graduating with an Associate's Degree in General Studies.

A psychological evaluation completed by Dr. D.M., Ph.D. dated March 2016 opined it is at least as likely as not that the Veteran's service connected anxiety disorder has precluded his ability to secure and follow substantially gainful employment from 2008 to the present.

Moreover, the historical evidence of record documents the Veteran was put on medical short term disability in June 2008, following an incident at work.  Thereafter, Dr. D.M. indicated the Veteran was able to find a job in the Fall of 2010 although he immediately had difficulties getting along with his co-workers and supervisors due to his difficulties trusting others.  He had to quit after two weeks, also noting disruption of his medications schedule and the shift causing him excessive fatigue.

Despite the Veteran's report education and additional training, after weighing all evidence of record, reported earlier in this decision, the Board concludes the preponderance of the evidence is in favor of a finding that the Veteran's service-connected anxiety disorder renders him unable to secure and follow a substantially gainful occupation for the entire period at issue.

For the reasons stated above, the Board finds that the preponderance of the evidence is in favor of entitlement to TDIU.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial rating of 70 percent for service-connected anxiety disorder beginning on June 6, 2008 is granted.

Entitlement to TDIU is granted.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


